Citation Nr: 0216880	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  93-10 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for hiatal hernia.  

3.  Entitlement to service connection for gastroesophageal 
reflux disease (claimed as a stomach condition).

4. Entitlement to service connection for a varicocele.

5.  Evaluation of migraine headaches, currently evaluated as 
10 percent disabling.  

(The issues of entitlement to service connection for 
ulcerative colitis and a psychiatric disorder will be the 
subject of a later Board decision.)



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to December 
1983.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied benefits sought, and the veteran 
appealed.  Among the benefits sought was entitlement to 
service connection for migraine headaches.  Migraine 
headaches were eventually service-connected and rated as 10 
percent disabling effective from the date of claim.  The 
veteran then appealed the RO's determination that migraine 
headaches were only 10 percent disabling.

The Board of Veterans' Appeals (Board) is not, at this time, 
considering the claims for service connection for ulcerative 
colitis and a psychiatric disorder.  Rather, the Board is 
undertaking additional development on those issues pursuant 
to the authority granted by 67 Fed. Reg. 3,099, 3104 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 19.9(1)(2).  When 
it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903 (67 Fed. 
Reg. 3,099, 3105) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing the claimant's 
response to the notice, the Board will prepare decisions 
addressing those issues.

The matter of entitlement to service connection for alcohol 
dependence has not been expressly raised by the veteran or 
considered by the RO.  Therefore, it is not before the Board 
of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  The veteran is not disabled by tuberculosis and has not 
had active tuberculosis since service discharge.

2.  A hiatal hernia and gastroesophageal reflux disease 
started in service.

3.  The veteran clearly had a left varicocele on service 
entrance examination and it did not become worse during 
service.

4.  The veteran has characteristic prostrating migraine 
headache attacks about once a month.

5.  The service-connected migraine headaches disability does 
not present an exceptional or unusual disability picture 
with related factors such as marked interference with 
employment or frequent periods of hospitalization. 


CONCLUSIONS OF LAW

1.  Tuberculosis disability was not incurred or aggravated 
in peacetime service and active tuberculosis may not be 
presumed to have been incurred in service.  
38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303, 3.307, 3.309 (2002).

2.  A hiatal hernia and gastroesophageal reflux disease were 
incurred in peacetime service.  38 U.S.C.A. § 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2002). 

3.  A left varicocele existed prior to service and was not 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2002).

4.  The criteria for a 30 percent rating, but not higher, 
for migraine headaches, have been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.124a, 
Diagnostic Code 8100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 
et seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though VA did not expressly consider the provisions of 
the VCAA before they were enacted, it did consider and act 
based on them after they were, including as reflected by its 
July 2002 supplemental statement of the case, and VA's 
duties have been fulfilled nevertheless, both from pre- and 
post-VCAA enactment action.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that VA has met its duties.  The veteran was 
notified of evidence and information needed to substantiate 
and complete his claims and of which evidence he should 
submit and which evidence VA would attempt to obtain on his 
behalf in the VA Form 21-526 which he submitted in September 
1991, the February 1992 rating decision, the March and April 
1992 notice letters, the October 1992 statement of the case, 
the March 1995 Board remand, the July 1995 letter to the 
veteran, the January 1996 letter to the veteran, the 
September 1997 letter to veteran, the September 1999 
supplemental statement of the case, the January 2001 
statement of the case, the April 2002 supplemental statement 
of the case, and other correspondence.  

On a number of occasions, including in September 1995, the 
veteran was informed that if additional evidence was not 
received, VA would decide his claim.

The Board concludes that the discussions in the rating 
decision, statement of the case, supplemental statements of 
the case, and other correspondence with the veteran informed 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification requirements.  
See Quartuccio v. Principi, __ Vet.App. __, __, No. 01-997, 
slip op. at 6-7 (June 19, 2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2001); 66 Fed. Reg. 45620-45632.  
Reasonable attempts were made to obtain service medical 
records, VA medical records, and private medical evidence, 
and May and August 1999 examinations for VA examination 
purposes are of record.  See 38 C.F.R. § 3.326, including as 
amended by 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

The communications from VA to the veteran informed him of 
the type of evidence which would be relevant and assisted 
him in providing it.  In this case, VA's actions are 
consistent with the VCAA, 38 C.F.R. § 3.103 (2002), 
38 C.F.R. §§ 3.159 and 3.326 (2002) as amended [see 66 Fed. 
Reg. 45620-45632 (Aug. 29, 2001)], and the duty to assist 
and the duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete the claims.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's development and 
adjudication of the veteran's claim was consistent with the 
VCAA and the amendments to 38 C.F.R. §§ 3.159 and 3.326(a) 
and no further action is necessary.  VA's duties have been 
fulfilled.  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claim.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument.  
Accordingly, the Board may proceed with a discussion of the 
matters at issue.

The Board notes that through a large part of the veteran's 
claim, he has been incarcerated.  The Court has indicated 
that, even though incarcerated, a veteran should be accorded 
the same assistance as his fellow, non- incarcerated 
veterans.  See Wood v. Derwinski, 1 Vet. App. 406 (1991); 
Bolton v. Brown, 8 Vet. App. 185 (1995).  The Board 
concludes that VA has adequately assisted the veteran.

Pertinent law and regulations

Service connection may be granted when it is shown that 
there is disability present which was the result of disease 
or injury which was incurred or aggravated in the line of 
duty in service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303 and 3.304 (2001).  A showing of 
incurrence may be established by affirmatively showing 
inception during service, and each disability must be 
considered on the basis of the places, types, and 
circumstances of service as shown by service records.  With 
chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  Service connection 
may be established for disease diagnosed after discharge 
when all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303.

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Tuberculosis

The veteran was noted to be a PPD converter in service with 
a negative chest X-ray in service in November 1982 and in 
April 1983.  In April 1983, he was noted to have been on and 
off INH therapy since converting in July 1982.  However, 
with the exception of the positive tuberculin test, there is 
no evidence during service of active tuberculosis.  
Moreover, there is no evidence of active tuberculosis within 
the presumptive period after service.  (The service 
incurrence of active tuberculosis is presumed if it is 
manifested to a degree of 10 percent within three years of 
service discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.307, 3.309.)  Additionally, there is no 
evidence that the veteran currently has tuberculosis 
disability, or that it is related to any incident of service 
origin.  A VA examination in May 1999 to determine whether 
or not the veteran has or has had pulmonary tuberculosis did 
not diagnose tuberculosis disability.  None was shown 
radiographically or otherwise.  Instead, the diagnosis was a 
positive PPD test status post an estimated four months of 
INH therapy, with no history of active tuberculosis and no 
clinical or radiographic evidence of reactivation.  
Therefore, his claim must be denied.  In the absence of a 
disability, there can be no grant of service connection.  
38 U.S.C.A. § 1131.  

The benefit of the doubt doctrine does not apply, as there 
is no doubt to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107; Gilbert; Alemany.

Hiatal hernia and gastroesophageal reflux disease

Service connection is warranted for hiatal hernia and 
gastroesophageal reflux disease.

A service health care provider assessed the veteran with 
chest muscle pain and acidity in March 1982.  In April 1982, 
the veteran was seen in the emergency room with upper 
abdominal pain and a history of heartburn.  The assessment 
was probable gastritis.  A few days later in April 1982, he 
threw up three times in one day and was also nauseous, 
dizzy, and weak.  In December 1982, there was a history of 
epigastric pain for one year, often with burning, and with 
radiation to the anterior chest around and through to the 
back.  It was aggravated by physical exertion and by spicy 
and fatty food.  The assessment was probable gastritis, rule 
out peptic ulcer disease.  

The veteran was seen in April 1983 for nausea and vomiting.  
Examination in April 1983 resulted in an impression of 
probable hyperacidity.  He was referred to the medical 
officer, who noted that he was having continuing problems 
with gastritis which was not relieved by Mylanta and that an 
upper gastrointestinal series in January 1983 had been 
normal.  He assessed viral gastroenteritis, and gastritis.  

On service evaluation in October 1983, the veteran 
complained of sharp pain radiating to the middle of his 
back, usually after meals.  Clinically he had minimal 
epigastric tenderness and the assessment was possible 
gastritis.  

On service discharge examination in November 1983, the 
veteran was noted to have mild episodes of indigestion and 
heartburn.  

During a private hospitalization in April 1989, the veteran 
reported a history of an ulcer in the past and having been 
on Zantac, and he complained of epigastric discomfort.  

A private esophagogastroduodenoscopy in February 1991 
revealed gastric hyperacidity, a large sliding apparent 
hiatal hernia, and apparent esophageal spasm.  The veteran 
was felt to have possible reflux. 

On VA examination in August 1999, the veteran was noted to 
have gastroesophageal reflux disease and a hiatal hernia.  
The physician opined that his symptoms, from his history and 
a review of medical records, may have been there since he 
was in the service.  A May 1999 VA examiner indicated that 
his symptoms had been chronic upper abdominal discomfort 
associated with recurrent heartburn, and that they had been 
characteristic of gastroesophageal reflux disease and hiatal 
hernia.

The Board notes that essentially the same symptoms were 
present in service as were present on VA examination in May 
1999, and that in the interim in February 1990, the veteran 
had had a private esophagogastroduodenoscopy which revealed 
gastric hyperacidity, a large sliding apparent hiatal 
hernia, and apparent esophageal spasm.  The veteran's 
symptoms in service appear to have been chronic and 
refractory, as shown by their continuation and repeated 
occurrence over a long period of time despite treatment in 
service, and it is reasonable to conclude, in light of the 
VA medical opinions, that they continued on after service 
until they were diagnosed as a hiatal hernia and 
gastroesophageal reflux disease.  Accordingly, service 
connection will be granted for hiatal hernia and 
gastroesophageal reflux disease.

Varicocele

On service entrance examination, the veteran had a mild 
asymptomatic left varicocele.  Thus, the veteran is not 
entitled to a presumption of soundness.  38 U.S.C.A. § 1111 
(West 1991).  Subsequent service medical records do not show 
any evidence of an increase in severity of this condition 
while on active duty.  

On service discharge examination in November 1983, the 
veteran denied tumor, growth, or cyst, and clinically, his 
genitourinary system was normal.  

In September 1991, the veteran stated that on service 
entrance examination a varicose vein was found on his left 
testicle and that he had recently been treated for it.  

Private and VA medical records dated subsequent to service 
do not show any significant problems with the left 
varicocele.  

On VA examination in August 1999, the veteran had a small 
left varicocele.  The left testicle was normal in size but 
slightly smaller and softer than the right, but otherwise 
asymptomatic.  There was no pain, tenderness, or 
complications.  It was described as non-disabling.  While it 
was indicated that it was etiologically related to the 
symptoms shown in service, it was noted that he was 
reassured while in the military and moreover, there is no 
indication that his left varicocele increased in severity in 
service or that it is even any worse now than it was on 
service entrance.  An aggravation requires a showing of an 
increase in the severity of a disability during service.  
38 C.F.R. § 3.306; Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

On service discharge examination in November 1983, the 
veteran denied having any tumors, growths, or cysts, and 
clinically, his genitourinary system was normal.  Currently 
it is asymptomatic clinically.  At this time, the evidence 
establishes that the varicocele was present at entrance and 
there is no competent evidence of an increase in severity 
during service.  Equally important, there is no competent 
evidence that there has ever been an increase in severity.  
Based on all the evidence, including the separation 
examination and the recent determination that it was non-
disabling, the record establishes that there was no 
aggravation during service.  In light of the above, service 
connection is not warranted.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.

Migraine rating

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

The veteran was treated for a migraine in service in 
December 1982, with right sided pounding and a history of 
photophobia and aura.  He was in moderate distress.  

During a VA examination in May 1999, the veteran indicated 
that he had two jobs, one as an electrician and a second one 
working as a helper setting up for banquets at a hotel.  

A VA neurology examination was conducted in August 1999.  
The veteran reported that he was working as an electrician 
for a company.  He stated that a headache usually comes once 
a month and that it lasts for one to three hours, depending 
on whether he takes medication.  He would lose a day of 
work.  

The Board notes that given the information above, the 
veteran fits squarely within the criteria for a 30 percent 
rating for migraine headaches.  That is, he has 
characteristic prostrating attacks once a month on average.  
38 C.F.R. § 4.124a, Diagnostic Code 8100.  As such, a 30 
percent rating is warranted.  A 50 percent rating is not 
warranted, however, as he does not have or nearly 
approximate the 50 percent criteria, which is:  Very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

The Board has reviewed the rating schedule and can find no 
other Diagnostic Code under which the veteran's migraine 
headaches should be rated.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (en banc); Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992); Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

The matter of an extraschedular rating is next for 
consideration.  Review of the record reveals that the RO 
expressly considered referral of the migraine headaches 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001).  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002) 
in the first instance.  However, here, the RO considered 
referral.

The Board notes that the veteran works both as an 
electrician and in setting up banquets.  He indicates 
essentially that he loses about a day of work per month due 
to his migraine headaches.  This is not an unusual 
disability picture.  In fact, the schedular criteria 
contemplate this.  The veteran indicates that he has 
prostrating headaches about once a month and that he loses 
about a day of work per month due to them.  Frequent periods 
of hospitalizations are not reported either.  Having 
reviewed the record, the Board finds no basis for assignment 
of an extraschedular evaluation.  VAOPGCPREC. 6-96 (1996).

In light of the above, no more than a 30 percent rating is 
warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  We conclude 
that the disability has not significantly changed and that a 
uniform rating is warranted.

As the preponderance of the evidence is against a disability 
rating higher than 30 percent, the benefit of the doubt 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The degree of 
disability present more nearly approximates the criteria for 
a 30 percent rating than the criteria for any higher 
ratings.  Accordingly, 38 C.F.R. § 4.7 (2002) (provides that 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will 
be assigned) is not for favorable application.


ORDER

Service connection for tuberculosis is denied.  Service 
connection for hiatal hernia and gastroesophageal reflux 
disease is granted.  Service connection for a varicocele is 
denied.  A 30 percent rating for migraine headaches is 
granted, subject to VA rules governing the payment of 
monetary benefits.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

